Citation Nr: 1541025	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-16 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of frostbite.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decisions in July 2009 and April 2012.  

In April 2012, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  In June 2012, the Veteran disagreed with that decision; and in June 2015, he was issued a Statement of the Case.  He perfected his appeal by submitting a timely substantive appeal in August 2015.  

The Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD has not been certified to the Board on appeal.  However, inasmuch as it has been perfected, the Board will consider that issue below.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In addition, to PTSD, the Veteran has a diagnosis of depressive disorder, not otherwise specified.  Thus, the AOJ must consider that claim in conjunction with the current appeal.  

In September 2015, the Veteran was scheduled to have a video conference with a member of the Board; however, he did not report for that conference.  To date, he has not reported a good cause for not reporting for that video conference, nor has he requested that it be rescheduled.  

After reviewing the record, the Board finds that additional development is necessary.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks entitlement to service connection for the residuals of frostbite and for a psychiatric disorder, claimed as PTSD.  

The Veteran's service treatment records show that in December 1977, he was treated for a two week history of his feet being irritated and hurting.  In particular, he noted that at night, his feet were painful and throbbing.  On examination, his toenails were dark, and he had no sensation to pinprick in either big toe.  

During VA treatment in June 2011, the Veteran was found to have neuropathy secondary to frostbite.  

The Veteran contends that he has PTSD is the result of an incident in service in which a man from his unit was struck and killed by a train near Geldhausen, Germany.  He states that at the time, he was a member of the unit police and that he, along with others, had to identify the body.  He also states that he carries the trauma of that incident with him today.

The Veteran's service medical and personnel records show that in December 1977, while stationed in Germany, he was assigned to Company C, 2nd Battalion, 48th Infantry, 3rd Armor Division.  

The Veteran's VA treatment records show that in September 2010, he had seen an individual killed in service but was unable to elaborate.  He requested a PTSD evaluation.  

A November 5, 1977 copy of The Stars and Stripes shows that a member of the Combat Support Group, 2nd Battalion, 48th Infantry, was struck and killed by an express train near Geldhausen, Germany. 

In August 2012, the Attending Psychiatrist from the PTSD Clinical Team at the VA Medical Center (MC) in Miami, Florida reported that the Veteran had been experiencing severe PTSD symptoms since his military experiences as a non-combat veteran.  The VA psychiatrist did not identify those military experiences.  

Medical records, received in October 2012, suggest that the Veteran has been treated at the Miami VAMC since at least September 1988.  Records, dated prior to January 2000, have not been associated with the claims file.  

To date, the Veteran has not had a VA examination to determine the nature and etiology of his claimed residuals of frostbite or a psychiatric disorder, claimed as PTSD.  

The Veteran's service personnel records show that in June 1979, the Veteran enlisted in the United States Army Reserve (USAR).  The Veteran's USAR treatment records and the reports of his USAR service entrance and separation examinations have not been associated with the claims file.  

Inasmuch as there may be outstanding evidence relevant to the Veteran's claims, the case is REMANDED to the AOJ for the following actions:

1.  Through official channels, such as the office of the Provost Marshal General of the Army and the Records Division of the United States Army Criminal Investigation Command, the AOJ must request copies of all documents associated with the November 1, 1977 incident in which a member of the Combat Support Group, 2nd Battalion, 48th Infantry, 3rd Armor Division was killed by a train near Geldhausen, Germany.  Such documents should include, but are not limited to, Serious Incident Reports, any reports of investigation, medical records, and the coroner's report.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  The AOJ must ask the Veteran for statements from his former fellow unit police members concerning the unit's participation in identifying the body of soldier killed by a train on November 1, 1977.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

3.  The AOJ must ask the National Personnel Records Center (NPRC) for the Veteran's USAR treatment records and the reports of his USAR entrance and separation examinations, following his June 1979 enlistment.  

Efforts to obtain the Veteran's USAR records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

4.  The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated prior to January 2000 and since March 2012 for the residuals of frostbite or a psychiatric disorder.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, records of treatment at the Miami VAMC from September 1988 to January 2000.  The types of records could include, but are not limited to reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of vascular studies, reports neurologic testing, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

5.  When the actions in parts 3 and 4 have been completed, schedule the Veteran for an examination to determine the nature and etiology of any residuals of frostbite found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If the residuals of frostbite are diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's residuals of frostbite are the result of an incident in service, including, but not limited to, the Veteran's December 1977 complaints of foot pain and loss of sensation in his big toes.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the facts and the medical principles involved, with citations to the record and the medical literature, will be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so:  For example, the examiner may feel that the need to speculate is caused by 

a.  a deficiency in the state of general medical knowledge (i.e. no one could respond given the current state of medical science and the known facts); or, 

b.  a deficiency in the record (i.e. additional facts are required); or,

c.  the examiner's lack of knowledge or training necessary to render the opinion.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

6.  When the actions in parts 1, 2, 3, and 4 have been completed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder is the result of an incident in service, including, but not limited to, the November 1977 accident in which a soldier was killed by a train.  

In rendering his or her opinion, the VA examiner must address the August 2012 letter from the Attending Psychiatrist with the PTSD Clinical Team at the Miami VAMC.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the facts and the medical principles involved, with citations to the record and the medical literature, will be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so:  For example, the examiner may feel that the need to speculate is caused by 

a.  a deficiency in the state of general medical knowledge (i.e. no one could respond given the current state of medical science and the known facts); or, 

b.  a deficiency in the record (i.e. additional facts are required); or,

c.  the examiner's lack of knowledge or training necessary to render the opinion.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

7.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

8. When the actions in parts 1, 2, 3, 4, 5, 6, and, if necessary, 7, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for the residuals of frostbite and entitlement to service connection for a psychiatric disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


